Name: Commission Regulation (EEC) No 3556/81 of 8 December 1981 on the classification of goods falling within subheading 11.02 D V of the Common Customs Tariff
 Type: Regulation
 Subject Matter: tariff policy;  foodstuff
 Date Published: nan

 Avis juridique important|31981R3556Commission Regulation (EEC) No 3556/81 of 8 December 1981 on the classification of goods falling within subheading 11.02 D V of the Common Customs Tariff Official Journal L 356 , 11/12/1981 P. 0025 - 0025 Finnish special edition: Chapter 2 Volume 3 P. 0095 Spanish special edition: Chapter 02 Volume 9 P. 0017 Swedish special edition: Chapter 2 Volume 3 P. 0095 Portuguese special edition Chapter 02 Volume 9 P. 0017 COMMISSION REGULATION (EEC) No 3556/81 of 8 December 1981 on the classification of goods falling within subheading 11.02 D V of the Common Customs Tariff THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 97/69 of 16 January 1969 on measures to be taken for uniform application of the nomenclature of the Common Customs Tariff (1), as last amended by the Act of Accession of Greece, and in particular Article 3 thereof, Whereas, in order to ensure uniform application of the nomenclature of the Common Customs Tariff, provisions must be laid down concerning the tariff classification of a product recovered during sifting of maize grains and consisting of broken maize (kibbled) grains, a small quantity of deformed, undersized maize grains and between 4 and 5 % of other seeds, having a starch content (determined by the modified Ewers polarimetric method) of 66 75 % by weight on the dry product, an ash content of 1 77 % by weight on the dry product, and of which less than 95 % by weight will pass through a sieve with an aperture of 2 mm; Whereas the Common Customs Tariff annexed to Council Regulation (EEC) No 950/68 (2), as last amended by Council Regulation (EEC) No 3300/81 (3), provides for the classification under subheading 11.02 D V of maize grains not otherwise worked than kibbled; Whereas the product in question has not, by virtue of the presence of a small quantity of deformed, undersized maize grains and of between 4 and 5 % of other seeds, lost the character of maize grains not otherwise worked than kibbled of subheading 11.02 D V; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on Common Customs Tariff Nomenclature, HAS ADOPTED THIS REGULATION: Article 1 The product, recovered during sifting of maize grains and consisting of broken maize (kibbled) grains, a small quantity of deformed, undersized maize grains and between 4 and 5 % of other seeds, having a starch content (determined by the modified Ewers polarimetric method) of 66 75 % by weight on the dry product, an ash content of 1 77 % by weight on the dry product, and of which less than 95 % by weight will pass through a sieve with an aperture of 2 mm, shall be classified in the Common Customs Tariff under subheading: 11.02 Cereal groats and cereal meal ; other worked cereal grains (for example, rolled, flaked, polished, pearled or kibbled but not further prepared), except rice falling within heading No 10.06 ; germ of cereals, whole, rolled, flaked or ground: D. Grains not otherwise worked than kibbled: V. Maize Article 2 This Regulation shall enter into force on the 21st day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 December 1981. For the Commission Karl-Heinz NARJES Member of the Commission (1) OJ No L 14, 21.1.1969, p. 1. (2) OJ No L 172, 22.7.1968, p. 1. (3) OJ No L 335, 23.11.1981, p. 1.